PER CURIAM.
Based on the defendant Dazzette Efford’s confession of error which is well taken, we reverse the order withholding adjudication of guilt and placing the defendant on two-years probation which was imposed below, over the state’s objection, for the offense of aggravated assault with a deadly weapon, to wit: a firearm, § 784.-021(l)(a), Fla.Stat. (1989), because the mandatory minimum sentence for an aggravated assault when committed, as here, with a firearm is three-years imprisonment. § 775.087(2)(a), Fla.Stat. (1989); clearly, any sentence less than the mandatory minimum under the applicable statute, as here, is legally invalid. Because the defendant entered a plea of guilty to the offenses charged upon the condition that she be given two-years probation and a withhold of adjudication, the cause is remanded to the trial court with directions to allow the defendant to withdraw her guilty plea to said charges and proceed to trial. See State v. Padron, 580 So.2d 903 (Fla. 3d DCA 1991).
Reversed and remanded.